      Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 1 of 33



                        UNITED STATES DISTRICT COURT
                      IN THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


DATA SCAPE LIMITED,
                                                   C.A. No. 6:19-cv-00315
               Plaintiff,

       v.
                                                   JURY TRIAL DEMANDED
BOX, INC.,


               Defendant.


                   COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement arising under the Patent Laws of the United

States of America, 35 U.S.C. § 1 et seq. in which Plaintiff Data Scape Limited (“Plaintiff,”

“Data Scape”) makes the following allegations against Defendant Box, Inc. (“Defendant”

or “Box”):

                                        PARTIES

       1.      Data Scape is a company organized under the laws of Ireland with its office

located at Office 115, 4-5 Burton Hall Road, Sandyford, Dublin 18, Ireland.

       2.      On information and belief, Defendant Box, Inc. is a Delaware corporation

with a principal place of business at 900 Jefferson Ave., Redwood City, CA 94063. Box

may be served through its registered agent, Corporation Service Company, 251 Little Falls

Drive, Wilmington, DE 19808.

                            JURISDICTION AND VENUE

       3.      This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has original subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1338(a).



                                             1
      Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 2 of 33



        4.      This Court has personal jurisdiction over the defendant in this action

because the defendant has committed acts within the Western District of Texas giving rise

to this action and has established minimum contacts with this forum such that the exercise

of jurisdiction over the defendant would not offend traditional notions of fair play and

substantial justice. The defendant, directly and through subsidiaries or intermediaries, has

committed and continues to commit acts of infringement in this District by, among other

things, offering to sell and selling products and/or services that infringe the asserted patents.

        5.      Venue is proper in this district under 28 U.S.C. § 1400(b). Upon

information and belief, Box is registered to do business in Texas. Upon information and

belief, Box has transacted business in the Western District of Texas and has committed acts

of direct and indirect infringement in this District. Box has a regular and established place

of business in Western District of Texas. For example, Box has an office in Austin, Texas.

                                          COUNT I

                 INFRINGEMENT OF U.S. PATENT NO. 10,277,675

        6.      Data Scape is the owner by assignment of United States Patent No.

10,277,675 (“the ’675 Patent”), entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’675 Patent was duly and legally issued

by the United States Patent and Trademark Office on April 30, 2019. A true and correct

copy of the ’675 Patent is included as Exhibit A.

        7.      Defendant has offered for sale, sold and/or imported into the United States

products and services that infringe the ’675 patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, e.g., Box services, including Box Platform, Box for




                                               2
      Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 3 of 33



Business, Box for Individuals & Teams, Box Sync, Box Drive, and all versions and

variations thereof since the issuance of the ’675 Patent (“Accused Instrumentalities”).

       8.      Defendant has directly infringed and continues to infringe the ’675 Patent,

for example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Defendant uses the Accused Instrumentalities for its own internal non-testing business

purposes, while testing the Accused Instrumentalities, and while providing technical

support and repair services for the Accused Instrumentalities to its customers.

       9.      For example, the Accused Instrumentalities infringe Claim 1 (and certain of

its dependents) of the ’675 Patent. Only Claim 1 and certain of its dependent claims are

asserted in this action. One non-limiting example of the Accused Instrumentalities’

infringement is presented below.

       10.     The Accused Instrumentalities include “a communication system including

a first apparatus having a first hardware storage medium, and a second apparatus.” For

example, Box communicates data stored on a second apparatus (e.g. Box servers and

associated services) to a first apparatus with a first storage medium (e.g. a user’s device

with the Box desktop app installed).      See, e.g., “Installing Box Sync” available at

https://community.box.com/t5/Using-Box-Sync/Installing-Box-Sync/ta-p/85 (“Box Sync

is a productivity tool that allows you to mirror data stored on Box to your desktop.”)

       11.     The Accused Instrumentalities include “a second apparatus comprising a

second hardware storage medium configured to store management information of data to

be transferred to said first storage medium.” For example, Box includes a storage medium




                                             3
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 4 of 33



       (e.g., the various servers and associated services) configured to store management

information (e.g., metadata and sync settings for Box Sync, Box Drive) of data to be

transferred to the user device. See “Install Box Sync for Windows” available at

https://uit.stanford.edu/service/box/windows_sync.




                                           4
      Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 5 of 33




See     also    “Marking     Content     for    Box     Sync”     available    at

https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-

p/20360.




                                        5
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 6 of 33




       12.     The Accused Instrumentalities include “a second apparatus comprising a

hardware interface configured to communicate data with said first apparatus.” For example,

Box provides a communicator (e.g., one that uses SSL/TLS protocols) configured to

communicate with the first apparatus (e.g. a user device). As another example, the Accused

Instrumentalities disclose that “[B]ox web and API connections, along with applications

such as Box Sync and 3rd party apps, use TLS as a key component of their security.” See,

e.g., “Deprecation: TLS 1.0” available at https://community.box.com/t5/Box-Product-

News/Deprecation-TLS-1-0/ba-p/33026. Moreover, the Accused Instrumentalities also

specifies that “Transport Layer Security” (TLS) “is a protocol that provides privacy and

data integrity between two communicating applications. It’s the most widely deployed

security protocol used today, and is used for web browsers and other applications that

require data to be securely exchanged over a network.” See, e.g., “Deprecation: TLS 1.0”

available at https://community.box.com/t5/Box-Product-News/Deprecation-TLS-1-0/ba-

p/33026.

       13.     The Accused Instrumentalities include “a second apparatus comprising a

processor configured to detect whether said first apparatus and said second apparatus are

connected.” For example, Box includes a detector configured to determine when the user



                                            6
      Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 7 of 33



device is connected.     See, e.g., “Making Content Available Offline” available at

https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-

Available-Offline/ta-p/58822. (“If you or someone else make changes to this content while

you're offline, Box Drive automatically uploads the revised content when you are back

online so you are always working with the most up-to-date versions of your files.”). See

also “About Box Drive” available at https://community.box.com/t5/Getting-Started-with-

Box-Drive/About-Box-Drive/ta-p/53642.




       14.      The Accused Instrumentalities include “a second apparatus comprising a

processor configured to select certain data to be transferred” and “to edit said management

information based on said selection without regard to the connection of said first apparatus

and said second apparatus.” For example, Box includes an editor configured to select

certain data to be transferred and to edit the management information (e.g. metadata and

sync settings for Box Sync, Box Drive) based on the selection without regard to the

connection of the user device.      See “Install Box Sync for Windows” available at

https://uit.stanford.edu/service/box/windows_sync.




                                             7
      Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 8 of 33




See     also     “Marking      Content     for     Box     Sync”      available     at

https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-

p/20360.

       15.     The Accused Instrumentalities include “a second apparatus comprising a

processor configured to compare said management information edited by said processor

with management information of data stored in said first storage medium.” For example,



                                          8
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 9 of 33



Box includes a controller configured to compare the management information edited by

the editor with management information of data stored in the user device, and transmits

data in the various servers of Box based on the result of the comparison. See “Install Box

Sync for Windows” available at https://uit.stanford.edu/service/box/windows_sync




                                            9
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 10 of 33



See also “Marking Content for Box Sync” available at

https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-

p/20360.




See also “Marking Content Available Offline” available at

https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-

Available-Offline/ta-p/58822.




       16.     The Accused Instrumentalities include “a second apparatus comprising a

processor configured to transmit the selected data stored in said second apparatus to said

first apparatus via said hardware interface based on said management information edited

by said processor when said processor detects that said first apparatus and said second

apparatus are connected based upon a result of the comparison.” For example, Box includes

a controller configured to control transfer of the selected data stored in the cloud servers to




                                              10
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 11 of 33



the user device when the user device is connected. See “Installing Box Sync” available at

https://community.box.com/t5/Using-Box-Sync/Installing-Box-Sync/ta-p/85




See also “Install Box Sync for Windows” available at https://uit.stanford.edu/service/

box/windows_sync.




See also “Marking Content for Box Sync” available at

https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-

p/20360.




                                           11
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 12 of 33




See also “Marking Content Available Offline” available at

https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-

Available-Offline/ta-p/58822.




       17.     Defendant has had knowledge of the ’675 Patent and its infringement since

at least the filing of the original Complaint in this action, or shortly thereafter, including

by way of this lawsuit. By the time of trial, Defendant will have known and intended (since

receiving such notice) that its continued actions would actively induce and contribute to

the infringement of the claims of the ’675 Patent.

       18.     Defendant’s affirmative acts of making, using, selling, offering for sale,

and/or importing the Accused Instrumentalities have induced and continue to induce users

of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

customary way to infringe the claims of the ’675 Patent. Use of the Accused

Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’675 Patent.


                                             12
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 13 of 33



       19.     For example, Defendant explains to customers the benefits of using the

Accused Instrumentalities, such as by touting their advantages of synchronizing settings

among multiple devices. Defendant also induces its customers to use the Accused

Instrumentalities to infringe other claims of the ’675 Patent. Defendant specifically

intended and was aware that the normal and customary use of the Accused Instrumentalities

on compatible systems would infringe the ’675 Patent. Defendant performed the acts that

constitute induced infringement, and would induce actual infringement, with the

knowledge of the ’675 Patent and with the knowledge, or willful blindness to the

probability, that the induced acts would constitute infringement. On information and

belief, Defendant engaged in such inducement to promote the sales of the Accused

Instrumentalities, e.g., through its user manuals, product support, marketing materials,

demonstrations, installation support, and training materials to actively induce the users of

the accused products to infringe the ’675 Patent. Accordingly, Defendant has induced and

continues to induce end users of the accused products to use the accused products in their

ordinary and customary way with compatible systems to make and/or use systems

infringing the ’675 Patent, knowing that such use of the Accused Instrumentalities with

compatible systems will result in infringement of the ’675 Patent. Accordingly, Defendant

has been (since at least as of filing of the original complaint), and currently is, inducing

infringement of the ’675 Patent, in violation of 35 U.S.C. § 271(b).

       20.     For similar reasons, Defendant also infringes the ’675 Patent by supplying

or causing to be supplied in or from the United States all or a substantial portion of the

components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such components




                                            13
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 14 of 33



outside of the United States in a manner that would infringe the ’675 Patent if such

combination occurred within the United States. For example, Defendant supplies or causes

to be supplied in or from the United States all or a substantial portion of the hardware and

software components of the Accused Instrumentalities in such a manner as to actively

induce the combination of such components (e.g., by instructing users to combine multiple

servers into an infringing system) outside of the United States.

       21.     Defendant has also infringed, and continues to infringe, claims of the ’675

Patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or using

the systems, of the ’675 Patent, and constitute a material part of the invention. Defendant

knows the components in the Accused Instrumentalities to be especially made or especially

adapted for use in infringement of the ’675 Patent, not a staple article, and not a commodity

of commerce suitable for substantial noninfringing use. For example, the ordinary way of

using the Accused Instrumentalities infringes the patent claims, and as such, is especially

adapted for use in infringement. Accordingly, Defendant has been, and currently is,

contributorily infringing the ’675 Patent, in violation of 35 U.S.C. § 271(c).

       22.     Defendant also indirectly infringes the ’675 Patent by supplying or causing

to be supplied in or from the United States components of the Accused Instrumentalities

that are especially made or especially adapted for use in infringing the ’675 Patent and are

not a staple article or commodity of commerce suitable for substantial non-infringing use,

and where such components are uncombined in whole or in part, knowing that such

components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’675 Patent if such




                                             14
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 15 of 33



combination occurred within the United States. Because the Accused Instrumentalities are

designed to operate as the claimed system and apparatus, the Accused Instrumentalities

have no substantial non-infringing uses, and any other uses would be unusual, far-fetched,

illusory, impractical, occasional, aberrant, or experimental. For example, Defendant

supplies or causes to be supplied in or from the United States all or a substantial portion of

the hardware and software components that are especially made or especially adapted for

use in the Accused Instrumentalities, where such hardware and software components are

not staple articles or commodities of commerce suitable for substantial noninfringing use,

knowing that such components are so made or adapted and intending that such components

are combined outside of the United States, as evidenced by Defendant’s own actions or

instructions to users in, e.g., combining multiple servers into infringing systems, and

enabling and configuring the infringing functionalities of the Accused Instrumentalities.

       23.     As a result of Defendant’s infringement of the ’675 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for each

Defendant’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by each Defendant, together with interest and costs as fixed by the Court.

                                        COUNT II

                 INFRINGEMENT OF U.S. PATENT NO. 10,027,751

       24.     Data Scape is the owner by assignment of United States Patent No.

10,027,751 (“the ’751 Patent”), entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’751 Patent was duly and legally issued

by the United States Patent and Trademark Office on July 17, 2018. A true and correct

copy of the ’751 Patent is included as Exhibit B.




                                             15
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 16 of 33



       25.     Defendant has offered for sale, sold and/or imported into the United States

products and services that infringe the ’751 patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, e.g., Box services, including Box Platform, Box for

Business, Box for Individuals & Teams, Box Sync, Box Drive, and all versions and

variations thereof since the issuance of the ’751 Patent (“Accused Instrumentalities”).

       26.     Defendant has directly infringed and continues to infringe the ’751 Patent,

for example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Defendant uses the Accused Instrumentalities for its own internal non-testing business

purposes, while testing the Accused Instrumentalities, and while providing technical

support and repair services for the Accused Instrumentalities to its customers.

       27.     For example, the Accused Instrumentalities infringe Claim 1 (and certain of

its dependents) of the ’751 Patent. Only claim 1 and certain of its dependents claims are

asserted in this action. One non-limiting example of the Accused Instrumentalities’

infringement is presented below:

       28.     The Accused instrumentalities include “[a] communication apparatus

configured to transmit data to an apparatus.” For example, Box communicates data stored

on a second apparatus (e.g. Box servers and associated services) to a first apparatus with a

first storage medium (e.g. a user’s device with the Box desktop app installed). See, e.g.,

“Installing   Box    Sync”    available    at    https://community.box.com/t5/Using-Box-

Sync/Installing-Box-Sync/ta-p/85 (“Box Sync is a productivity tool that allows you to

mirror data stored on Box to your desktop.”).




                                            16
       Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 17 of 33



        29.        The Accused instrumentalities include a communication apparatus

comprising “a hardware storage medium configured to store management information of

data to be transferred to the apparatus.” For example, Box includes a storage medium (e.g.,

the various servers and associated services) configured to store management information

(e.g., metadata and sync settings for Box Sync, Box Drive) of data to be transferred to the

user     device.      See   “Install   Box    Sync    for    Windows”      available     at

https://uit.stanford.edu/service/box/windows_sync.




                                             17
      Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 18 of 33




See       also     “Marking      Content    for    Box      Sync”      available     at

https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-

p/20360




       30.       The Accused instrumentalities include a communication apparatus

comprising “a communicator configured to communicate data with the apparatus.” For

example, Box provides a communicator (e.g., one that uses SSL/TLS protocols) configured

to communicate with the first apparatus (e.g. a user device). As another example, the

Accused Instrumentalities disclose that “[B]ox web and API connections, along with

applications such as Box Sync and 3rd party apps, use TLS as a key component of their

security.”       See,    e.g.,     “Deprecation:    TLS       1.0”     available     at



                                           18
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 19 of 33



https://community.box.com/t5/Box-Product-News/Deprecation-TLS-1-0/ba-p/33026.

Moreover, the Accused Instrumentalities also specifies that “Transport Layer Security”

(TLS) “is a protocol that provides privacy and data integrity between two communicating

applications. It’s the most widely deployed security protocol used today, and is used for

web browsers and other applications that require data to be securely exchanged over a

network.”            See,     e.g.,   “Deprecation:    TLS      1.0”     available     at

https://community.box.com/t5/Box-Product-News/Deprecation-TLS-1-0/ba-p/33026.

       31.        The Accused instrumentalities include a communication apparatus

comprising “a detector configured to detect whether the communication apparatus and the

apparatus are connected.” For example, Box includes a detector configured to determine

when the user device is connected.       See, e.g., “Making Content Available Offline”

available    at     https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-

Content-Available-Offline/ta-p/58822. (“If you or someone else make changes to this

content while you're offline, Box Drive automatically uploads the revised content when

you are back online so you are always working with the most up-to-date versions of your

files.”). See also “About Box Drive” available at https://community.box.com/t5/Getting-

Started-with-Box-Drive/About-Box-Drive/ta-p/53642




       32.        The Accused instrumentalities include a communication apparatus

comprising “an editor configured to select certain data to be transferred and to edit the

management information based on the selection without regard to the connection of the

communication apparatus and the apparatus.” For example, Box includes an editor



                                            19
      Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 20 of 33



configured to select certain data to be transferred and to edit the management information

(e.g. metadata and sync settings for Box Sync, Box Drive) based on the selection without

regard to the connection of the user device. See “Install Box Sync for Windows” available

at https://uit.stanford.edu/service/box/windows_sync.




See     also     “Marking       Content      for     Box      Sync”      available      at

https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-

p/20360.




                                           20
      Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 21 of 33




See     also     “Marking       Content       Available      Offline”     available      at

https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-

Available-Offline/ta-p/58822.




       33.     The Accused instrumentalities include a communication apparatus

comprising “a controller configured to control transfer of the selected data stored in the

communication apparatus to the apparatus via the communicator based on the management

information edited by the editor when the detector detects that the communication

apparatus and the apparatus are connected.” For example, Box includes a controller

configured to control transfer of the selected data stored in the cloud servers to the user

device when the user device is connected.        See “Installing Box Sync” available at

https://community.box.com/t5/Using-Box-Sync/Installing-Box-Sync/ta-p/85.




                                            21
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 22 of 33



See also “Install Box Sync for Windows” available at https://uit.stanford.edu/service/

box/windows_sync.




See also “Marking Content for Box Sync” available at

https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-

p/20360.




                                           22
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 23 of 33



See also “Marking Content Available Offline” available at

https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-

Available-Offline/ta-p/58822.




       34.     The Accused instrumentalities include a communication apparatus

comprising a controller configured to “compare the management information edited by the

editor with management information of data stored in the apparatus.” For example, Box

includes a controller configured to compare the management information edited by the

editor with management information of data stored in the user device, and transmits data

in the various servers of Box based on the result of the comparison. See “Install Box Sync

for Windows” available at https://uit.stanford.edu/service/box/windows_sync.




                                           23
      Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 24 of 33




See     also    “Marking     Content     for    Box     Sync”     available    at

https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-

p/20360.




                                       24
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 25 of 33




       See     also     “Marking      Content     Available      Offline”    available   at

       https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-

       Available-Offline/ta-p/58822.




       35.     The Accused instrumentalities include a communication apparatus

comprising a controller configured to “determine a size of the selected data in the

communication apparatus.” For example, the Box client (e.g., on a desktop, laptop, smart

phone, tablet, etc.), will only transmit data if space remains in the Box server:




                                             25
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 26 of 33




https://community.box.com/t5/Upload-and-Download-Files-and/Understand-the-

Maximum-File-Size-You-Can-Upload-to-Box/ta-p/50590

       36.     The Accused instrumentalities include a communication apparatus

comprising a controller configured to “transmit data in the communication apparatus based

on result of the comparison and the determination.” For example, Box client and Box server

each includes a controller configured to control transfer of the selected data based on the

management information edited by the editor and the determination as to size.




                                            26
      Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 27 of 33




See     also    “Marking     Content     for    Box     Sync”     available    at

https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-

p/20360.




                                       27
      Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 28 of 33




See     also      “Marking       Content      Available     Offline”      available      at

https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-

Available-Offline/ta-p/58822.




Defendant has had knowledge of the ’751 Patent and its infringement since at least the

filing of the original Complaint in this action, or shortly thereafter, including by way of

this lawsuit. By the time of trial, Defendant will have known and intended (since receiving

such notice) that its continued actions would actively induce and contribute to the

infringement of the claims of the ’ 751 Patent.

       37.     Defendant’s affirmative acts of making, using, selling, offering for sale,

and/or importing the Accused Instrumentalities have induced and continue to induce users

of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

customary way to infringe the claims of the ’751 Patent. Use of the Accused




                                            28
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 29 of 33



Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’751 Patent.

       38.     For example, Defendant explains to customers the benefits of using the

Accused Instrumentalities, such as by touting their advantages of synchronizing settings

among multiple devices. Defendant also induces its customers to use the Accused

Instrumentalities to infringe other claims of the ’751 Patent. Defendant specifically

intended and was aware that the normal and customary use of the Accused Instrumentalities

on compatible systems would infringe the ’751 Patent. Defendant performed the acts that

constitute induced infringement, and would induce actual infringement, with the

knowledge of the ’751 Patent and with the knowledge, or willful blindness to the

probability, that the induced acts would constitute infringement. On information and

belief, Defendant engaged in such inducement to promote the sales of the Accused

Instrumentalities, e.g., through its user manuals, product support, marketing materials,

demonstrations, installation support, and training materials to actively induce the users of

the accused products to infringe the ’ 751 Patent. Accordingly, Defendant has induced and

continues to induce end users of the accused products to use the accused products in their

ordinary and customary way with compatible systems to make and/or use systems

infringing the ’ 751 Patent, knowing that such use of the Accused Instrumentalities with

compatible systems will result in infringement of the ’ 751 Patent. Accordingly, Defendant

has been (since at least as of filing of the original complaint), and currently is, inducing

infringement of the ’ 751 Patent, in violation of 35 U.S.C. § 271(b).

       39.     For similar reasons, Defendant also infringes the ’751 Patent by supplying

or causing to be supplied in or from the United States all or a substantial portion of the




                                            29
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 30 of 33



components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such components

outside of the United States in a manner that would infringe the ’751 Patent if such

combination occurred within the United States. For example, Defendant supplies or causes

to be supplied in or from the United States all or a substantial portion of the hardware and

software components of the Accused Instrumentalities in such a manner as to actively

induce the combination of such components (e.g., by instructing users to combine multiple

servers into an infringing system) outside of the United States.

       40.     Defendant has also infringed, and continues to infringe, claims of the ’751

Patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or using

the systems, of the ’751 Patent, and constitute a material part of the invention. Defendant

knows the components in the Accused Instrumentalities to be especially made or especially

adapted for use in infringement of the ’751Patent, not a staple article, and not a commodity

of commerce suitable for substantial noninfringing use. For example, the ordinary way of

using the Accused Instrumentalities infringes the patent claims, and as such, is especially

adapted for use in infringement. Accordingly, Defendant has been, and currently is,

contributorily infringing the ’751 Patent, in violation of 35 U.S.C. § 271(c).

       41.     Defendants also indirectly infringe the ’751 Patent by supplying or causing

to be supplied in or from the United States components of the Accused Instrumentalities

that are especially made or especially adapted for use in infringing the ’ 751 Patent and are

not a staple article or commodity of commerce suitable for substantial non-infringing use,

and where such components are uncombined in whole or in part, knowing that such




                                             30
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 31 of 33



components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’751 Patent if such

combination occurred within the United States. Because the Accused Instrumentalities are

designed to operate as the claimed system and apparatus, the Accused Instrumentalities

have no substantial non-infringing uses, and any other uses would be unusual, far-fetched,

illusory, impractical, occasional, aberrant, or experimental. For example, Defendant

supplies or causes to be supplied in or from the United States all or a substantial portion of

the hardware and software components that are especially made or especially adapted for

use in the Accused Instrumentalities, where such hardware and software components are

not staple articles or commodities of commerce suitable for substantial noninfringing use,

knowing that such components are so made or adapted and intending that such components

are combined outside of the United States, as evidenced by Defendant’s own actions or

instructions to users in, e.g., combining multiple servers into infringing systems, and

enabling and configuring the infringing functionalities of the Accused Instrumentalities.

       42.     As a result of Defendant’s infringement of the ’751 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for each

Defendant’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by each Defendant, together with interest and costs as fixed by the Court.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Data Scape respectfully requests that this Court enter:

       a.      A judgment in favor of Plaintiff that each Defendant has infringed, either

literally and/or under the doctrine of equivalents, the ’675 Patent and the ’751 Patent

(collectively, “asserted patents”);




                                             31
     Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 32 of 33



        b.      A permanent injunction prohibiting each Defendant from further acts of

infringement of the asserted patents;

        c.      A judgment and order requiring each Defendant to pay Plaintiff its damages,

costs, expenses, and prejudgment and post-judgment interest for its infringement of the

asserted patents, as provided under 35 U.S.C. § 284;

        d.      A judgment and order requiring each Defendant to provide an accounting

and to pay supplemental damages to Data Scape, including without limitation, prejudgment

and post-judgment interest;

        e.      A judgment and order finding that this is an exceptional case within the

meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against

each Defendant; and

        f.      Any and all other relief as the Court may deem appropriate and just under

the circumstances.

                              DEMAND FOR JURY TRIAL

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

jury of any issues so triable by right.



 Dated: May 21, 2019                              Respectfully submitted,


                                                  /s/ Marc A. Fenster
                                                   Marc A. Fenster

                                                  Marc A. Fenster (CA SBN 181067)
                                                  Email: mfenster@raklaw.com
                                                  Reza Mirzaie (CA SBN 246953)
                                                  Email: rmirzaie@raklaw.com
                                                  Brian D. Ledahl (CA SBN 186579)
                                                  Email: bledahl@raklaw.com
                                                  Paul A. Kroeger (CA SBN 229074)
                                                  Email: pkroeger@raklaw.com


                                             32
Case 6:19-cv-00315-ADA Document 1 Filed 05/21/19 Page 33 of 33



                                   C. Jay Chung (CA SBN 252794)
                                   Email: jchung@raklaw.com
                                   Philip X. Wang (CA SBN 262239)
                                   Email: pwang@raklaw.com

                                   RUSS AUGUST & KABAT
                                   12424 Wilshire Blvd., 12th Floor
                                   Los Angeles, California 90025
                                   Telephone: (310) 826-7474
                                   Facsimile: (310) 826-6991

                                   Attorneys for Plaintiff
                                   Data Scape Limited




                              33
